Case 1:19-cv-00469-TFM-MU-C Document 41 Filed 11/10/20 Page 1 of 1                        PageID #: 136




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF ALABAMA
                                   SOUTHERN DIVISION


  BARRY FRANKLIN,                                )
                                                 )
           Plaintiff,                            )
                                                 )
  vs.                                            )    CIVIL ACTION NO. 1:19-cv-469-TFM-MU-C
                                                 )
  BP EXPLORATION & PRODUCTION                    )
  INC., et al.,                                  )
                                                 )
           Defendants.                           )

                                                ORDER

           Pending before the Court is the parties’ Rule 41(a) Stipulation of Dismissal With Prejudice.

  Doc. 40, filed November 10, 2020. The Rules of Civil Procedure permit a plaintiff to voluntarily

  dismiss the action without an order of the court “by filing a notice of dismissal before the opposing

  party serves either an answer or a motion for summary judgment” or “a stipulation signed by all

  parties who have appeared.” FED. R. CIV. P. 41(a)(1)(A). The joint stipulation is signed by both

  sides.

           Consequently, by operation of Fed. R. Civ. P. 41, this action has been dismissed in

  accordance with the joint notice. Therefore, the claims in this case are dismissed with prejudice

  with each party to bear their own attorneys’ fees and costs.

           The Clerk of the Court is DIRECTED to close this case.

           DONE and ORDERED this the 10th day of November 2020.

                                                 s/Terry F. Moorer
                                                 TERRY F. MOORER
                                                 UNITED STATES DISTRICT JUDGE




                                               Page 1 of 1
